CLIFFORD CHANCE DEED OF PLEDGE OF REGISTERED SHARES On the sixth day of August two thousand ten, appeared before me, Krishna van Zundert, kandidaat-notaris, hereinafter: “civil law notary”, deputising for dr. Thomas Pieter van Duuren, civil law notary (notaris) in Amsterdam, The Netherlands: Mr Albert Willem Lok, in this matter with residence at the offices of Clifford Chance LLP, Droogbak 1a, 1msterdam, The Netherlands, born in Zaanstad, The Netherlands, on the fifteenth day of December nineteen hundred eighty-one, in this respect acting as attorney-in-fact, duly authorised in writing, of: 1. FRONTIER EXPLORATION COMPANY, a company incorporated and existing under the laws of the State of Utah, United States of America, having its registered office at 3006 Highland Drive, Suite 206, Salt Lake City, Utah 84106, United States of America and registered with the Secretary of State in Utah, United States of America under number 1023353-0142; and FX DRILLING COMPANY, INC., a company incorporated and existing under the laws of the State of Nevada, United States of America, having its registered office at 311 South Division Street, Carson City, Nevada 89703, United States of America and registered with the
